Citation Nr: 1749901	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-48 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to May 6, 1999.  

2.  Entitlement to a TDIU on an extraschedular basis for the period between May 6, 1999, and July 25, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board.  An April 2014 Board decision, in pertinent part, found that a referral to the Director of the VA Compensation and Pension Service (Director) for consideration of a TDIU on an extraschedular basis prior to May 6, 1999, was not warranted and remanded the matter of entitlement to a TDIU on an extraschedular basis for the time period beginning on May 6, 1999, and ending on July 25, 2002.  

The Veteran appealed the April 2014 determination by the Board that found a referral to the Director of the matter of a TDIU on an extraschedular basis prior to May 6, 1999, was not warranted to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2015, the Court issued a Memorandum Decision that vacated this determination by the Board, and remanded the matter to the Board for proceedings consistent with this decision.  

Subsequently, these issues were remanded by the Board to the agency of original jurisdiction (AOJ) in January 2016.  Pursuant to the Board's remand order, the AOJ referred the appeal to the Director, who issued a September 2016 medical opinion and administrative decision which found a TDIU on an extraschedular basis prior to May 6, 1999, was not warranted.  Thus, the required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, because referral to the Director was granted by VA, the issue on appeal was changed to reflect this fact.  

The Board notes that the Veteran has initiated and perfected separate appeals of the following issues: service connection for a left ankle disability, a left leg/calf disability, and liver cancer; whether new and material evidence has been received to reopen service connection claims for hepatitis C, a bilateral clavicle disability, and an ulcer; increased ratings for degenerative arthritis of the left knee, chondromalacia patella of the left knee, and depression, and; earlier effective dates for grants of service connection for arthralgia of the bilateral hips, a medial meniscus tear of the right knee, and surgical scars of the left knee.  In a March 2017 VA Form 9, however, the Veteran requested a hearing before a Veterans Law Judge; as such, those issues are not ready for appellate review, and will be the subject of a separate Board action at a future date.  

The Veteran has requested that his appeal be advanced on the Board's docket due to illness.  As the Veteran has a serious medical issue, his Motion for Advancement on the Docket is granted.  Thus, this appeal will be advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to May 6, 1999, the Veteran had been awarded service connection for urethral stricture disease, with a 20 percent disability rating; chondromalacia patella of the left knee, with a 10 percent rating prior to October 19, 1992 and 30 percent beginning October 19, 1992, and; degenerative arthritis of the left knee, with a 10 percent rating, and; 1st and 2nd degree burns of the right foot and bilateral plantar calluses, all with noncompensable ratings.  His combined rating was 40 percent effective October 19, 1992 and 50 percent effective February 3, 1994.  

2.  Prior to May 6, 1999, the evidence did not indicate the Veteran was unable to obtain or maintain gainful employment due to service-connected disabilities alone.  

3.  For the period prior to July 25, 2002, the Veteran had been awarded service connection for urethral stricture disease, with a 20 percent disability rating; chondromalacia patella of the left knee, with a 30 percent rating; a chronic lumbar strain, with a 20 percent rating, and; degenerative arthritis of the left knee,  with a 10 percent rating, and; 1st and 2nd degree burns of the right foot and bilateral plantar calluses, all with noncompensable ratings.  His combined rating was 60 percent.  

4.  Prior to July 25, 2002, the evidence did not indicate the Veteran was unable to obtain or maintain gainful employment due to service-connected disabilities alone.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to TDIU have not been met for the period prior to May 6, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2016).  

2.  The criteria for entitlement to TDIU have not been met for the period from May 6, 1999, to July 25, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, there is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the issues on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

TDIU

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the periods prior to July 25, 2002, and May 9, 1999.  He contends the cumulative effect of his service-connected disabilities renders him unemployable, and a TDIU is thus warranted for those periods.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

In evaluating a claimant's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

The Director's decision is not evidence, but is instead a de facto AOJ decision, and the Board must conduct de novo review of this decision. Wages v. McDonald, 27 Vet. App. 233 (2015). The Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and may assign an extraschedular rating when appropriate. Kuppamala v. McDonald, 27 Vet. App. 447 (2015).



Prior to May 6, 1999

For the period prior to May 6, 1999, the Veteran had been awarded service connection for urethral stricture disease, with a 20 percent disability rating effective February 3, 1994; chondromalacia patella of the left knee, with a 10 percent rating effective April 2, 1974, and a 30 percent rating effective October 19, 1992; degenerative arthritis of the left knee, with a 10 percent rating effective October 19, 1992, and; 1st and 2nd degree burns of the right foot and bilateral plantar calluses, all with noncompensable ratings effective from April 2, 1974.  The Veteran's combined rating was 10 percent effective April 2, 1974, 40 percent effective October 19, 1992, 50 percent effective February 3, 1994, and 60 percent effective May 6, 1999.  Thus, the ratings assigned the Veteran's service-connected disabilities for this period did not meet the 38 C.F.R. § 4.16(a) criteria for consideration of a TDIU.  

The Veteran filed a formal TDIU claim received by VA on September 15, 1998.  The claim was filed in connection with an increased rating, rather than part of an initial rating following the grant of service connection.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the TDIU claim in question is properly characterized as a claim for an increase.  The Veteran claimed that he was disabled by left knee, neck, back, and left wrist disabilities and had been disabled since April 1987.  At the time this claim was received, the Veteran had not been awarded service connection for disabilities of the back, neck, and left wrist.  The RO issued a decision denying the claim in April 1999.  In May 1999, the Veteran asserted he was entitled to TDIU based upon his left knee disability.  

In a November 2000 decision and remand, the Board found that the May 1999 statement constituted a notice of disagreement (NOD) with the September 1998 RO decision denying TDIU, and remanded the issue of TDIU for issuance of a statement of the case (SOC).  In a subsequent April 2014 decision, the Board found that the Veteran had successfully initiated and perfected an appeal of the April 1999 rating decision, and the issue of entitlement to a TDIU arising from the September 1998 claim remained pending.  

As noted above, prior to May 6, 1999, the Veteran did not meet the schedular TDIU criteria.  The Board may not award TDIU on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Rather, the Board must determine if the evidence warrants referral to the Director of Compensation and Pension Service (Director) for consideration on an extraschedular basis.  Id.; 38 C.F.R. § 4.16(b).  

Entitlement to a TDIU on an extraschedular basis may be considered by the Director when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  

On his 1998 application for TDIU the Veteran did not list any prior employers as he had been unemployed for over 5 years.  He indicated the last date of employment was June 1985 and reported his prior occupation was in the postal service.  He indicated he had a high school education and also received additional training as a clerk and on a letter sorting machine.  The Veteran was unemployed during the period in question.  U.S. Postal Service records reflect that the Veteran had been on workers' compensation from October 1988 to August 1998.  He had not worked since 1985 and had been declared disabled in April 1987.  

On VA examination in December 1992, the Veteran reported constant left knee pain.  On objective examination, he had extension to 0 degrees and flexion to 90 degrees.  He was able to walk with a slight limp, and strength and sensation were within normal limits.  He stated he could not run or squat.  

The Veteran was again afforded a VA orthopedic examination in October 1994, at which time he stated that had had been on worker's compensation since 1987 from his prior employment with the post office.  He attributed his unemployment to back and neck injuries.  He denied that his bilateral plantar calluses caused him any difficulty.  Regarding his left knee, he reported that this caused him chronic pain, with instability on use.  He regularly wore a knee brace to support the knee.  On physical examination, he could heel and toe walk without difficulty, and ambulated with a slight limp.  Extension of the left knee was full, with flexion to 118 degrees.  No opinion regarding employability was provided.  

The Veteran was afforded another VA orthopedic examination in January 1999, at which time he was examined by a VA physician, T.W., M.D.  Dr. W. noted the Veteran's reports of chronic left knee pain.  On objective evaluation, the Veteran was able to walk without difficulty, but reportedly could not run nor squat.  He wore a left knee brace regularly, and occasionally used a cane.  Range of motion of the left knee was within normal limits.  The examiner found that the Veteran's left knee disability did not cause him to be absolutely and totally, as well as permanently unemployed.  He felt the Veteran should be able to perform some sort of sedentary type occupation with little difficulty.  

In support of his claim, the Veteran submitted various treatment records and statements from H.C., M.D., a private physician who had treated him for several years.  Dr. H.C. submitted an October 1992 letter in which he noted the Veteran's reported pain and stiffness of the left knee.  On physical examination, the Veteran had atrophy of the left thigh and calf, but walked with a satisfactory gait, with no medial lateral instability, according to the examination summary.  

In June 1998, Dr. H.C. clinically examined the Veteran and reviewed X-rays showing degenerative changes of the cervical and lumbar spines.  Left knee X-rays also revealed early postoperative degenerative changes.  X-rays of the left wrist showed degenerative changes at the radiocarpal joint.  The Veteran's chief complaint was neck pain, tightness of cervical spine, and an inability to flex, extend, and rotate his neck.  He complained about chronic left wrist pain, cephalgia, headaches, and radiating low back pain.  Clinical evaluation showed restricted motion of the neck by 50 percent and lumbar spine by 10 to 20 percent, according to the doctor.  He had atrophy of the left thigh and calf.  On range of motion testing, the Veteran had complete flexion/ extension of his left knee with some evidence of medial instability.  Drawer's test was negative.  He exhibited full reflexes of the knees and ankles.  Dr. H.C. listed diagnoses of postoperative status of the left knee with atrophy of the quadriceps and chronic pain syndrome, neck disability, lumbar disability, and left wrist ganglion cyst.  The Veteran would have occupational difficulty with standing, sitting, stooping, and bending, according to the doctor.  He stated that the Veteran was unable to return to work as a clerk.  

In August 1998, Dr. H.C. reported that the Veteran recently had a functional capacity evaluation.  It concluded that the Veteran was limited to light work.  The physical findings were unchanged from June 1998 with restriction of cervical motion and chronic pain.  He believed that further orthopedic treatment was unnecessary and recommended treatment on an as needed basis.  He noted that the Veteran had frequent flare-ups of cervical and knee pain.  

In February 1999, Dr. H.C. noted that the Veteran had a new left knee brace. Clinical findings were grossly similar to June 1998.  He commented that the Veteran was a poor candidate for rehabilitation.  

Also submitted were private psychiatric treatment records dated between 1994 and 1998.  During such treatment, the Veteran chiefly reported pain of the neck and low back as the primary reasons he was unable to return to work.  

In an October 2014 letter, the Office of Workers' Compensation Programs, U.S. Department of Labor, reported that the Veteran was in receipt of workers' compensation benefits as a result of a June 1985 injury.  The disabilities resulting in this determination included injuries of the left knee, right shoulder, lumbosacral spine, and neck.  The Veteran was also noted to have a depressive disorder.  

The Veteran has a high school diploma and occupational experience as a postal clerk.  He also worked for the telephone company in an unknown capacity for several years following service, and he took college courses in the 1970s, but did not obtain a degree.  He contends that his service connected left knee disability wholly precluded gainful employment prior to May 6, 1999.  

The appeal was subsequently referred to the Director for extraschedular consideration of a TDIU.  In a June 2014 statement, the Director found, after a review of all available evidence, that the Veteran was not unable to engage in substantially gainful employment due solely to service connected disabilities for the time period at issue.  The Director noted that the Veteran had not been gainfully employed since 1987; however, the Director also found that the preponderance of the evidence was against a finding that the Veteran's unemployment was due solely to his service-connected disabilities.  The Director also noted that although the Veteran had applied for Social Security Disability benefits, these had been denied.  While such SSA determinations must be considered by VA, they are not binding on VA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  

The appeal was later returned to the Director to specifically address the period prior to May 6, 1999.  In a September 2016 decision, the Director found no evidence of a substantial increase in the severity of the left knee disability since 1977, and following the subsequent post-service left knee surgery.  Prior to retirement from full-time employment, the Veteran experienced injuries to his cervical and lumbar spine and re-injured his service-connected left knee, resulting in surgery to the left knee.  The Director found that as early as May 1986, the Veteran was released to return to work.  There is no evidence that the severity of the left knee disability presented an exceptional or unusual disability picture, such as, marked interference with employment or frequent periods of hospitalization that would have rendered application of the current rating schedular criteria inadequate at any time prior to July 25, 2002.  The Director also found that the evidence also did not show that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities at any time prior to July 25, 2002, specifically during the periods prior to May 6, 1999, and from May 6, 1999 to July 25, 2002.  Entitlement to TDIU on an extra-schedular basis prior to May 6, 1999 was thus denied by the Director.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a TDIU on any basis for the period prior to May 6, 1999.  Review of Dr. H.C.'s contemporaneous reports indicate that neck and back disabilities, which at the time were non-service connected, were the primary orthopedic disabilities and cause of the Veteran's alleged unemployability.  Notably, the various private and VA examinations showed the Veteran to have full extension and flexion to 90 degrees or better of the left knee with some evidence of medial instability.  His chief complaints, by his own account, during this period were noted to be neck and low back pain.  The January 1999 VA examination suggested sedentary employment, suggesting the knee resulted in some limitations.  However, the Veteran's past work experience with the post office, including duties and training as a clerk and using machines and his high school education reflect that sedentary employment is possible.  To the extent to which he argues the urethral stricture disease combined with his physical limitations result in unemployability, the record does not support this assertion.  Rather, a May 2001 examination noted that he had a long history of urethral stricture disease and described multiple prescriptions for lubricants and catheters.  The examiner noted the problem required periodic dilations with catheters and the Veteran reported having to self- dilate every two to three months.  An August 2001 examination noted the Veteran had performed self-catheterization once or twice a month and was last seen in urology in 1998.  The examiner reported the veteran was performing self-catheterization with good results.  A December 2002 VA examination noted that he was last treated 18 months prior to the exam and indicated he had been on self-dilation and managed quite well.  He reported that he could tell when he was having difficulty and will perform self dilatation.  He had no hematuria or dysuria or recurrent infection.  There were some symptoms suggestive of bladder outlet obstructive like symptoms that were felt to be separate and more likely related to benign prostatic hypertrophy.  In short, the symptoms reported by the Veteran during his hearing that his urethral stricture resulted in a constant need to use the bathroom and urinary leakage are not consistent with the contemporaneous reports made to examiners.  Furthermore, the examiners indicated there were other, non-service connected conditions that could contribute to his urinary symptoms.  A VA examiner reviewed the record in April 2016 and concluded that based on the fact that the Veteran was able to continue his tour of duty despite his conditions, worked for a telephone company, did odd jobs and worked for a post office and thus performed mentally and physically strenuous jobs for years after his discharge the service connected injuries had minimal impact on his ability to perform the mental and physical acts required to  maintain gainful employment prior to May 1999.  He would have had the most problems with standing in one position for more than 30 minutes, climbing ladders, squatting or lifting more than 30 pounds. Accordingly, prior to May 6, 1999, the evidence does not show that the service connected disabilities precluded him from securing and following a substantially gainful occupation consistent with his occupational history and education.  As such, a TDIU for this period is not warranted.  

From May 6, 1999 to July 25, 2002

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a TDIU for the period prior to July 25, 2002.  In addition to the service-connected disabilities noted above, for the period between May 6, 1999, and July 25, 2002, the Veteran was awarded service connection for a chronic lumbar strain, with a 20 percent initial rating effective May 6, 1999.  His combined rating was thus increased to 60 percent.  Again, however, the Veteran does not meet the schedular criteria for this period, as he does not have at least one disability ratable at 40 percent or more and a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, entitlement to a TDIU on an extraschedular basis must be considered for this period.  

In support of his claim, the Veteran has submitted additional records from various private physicians.  In December 1999, Dr. H.C. reported that the Veteran had recently sought treatment for neck and low back pain.  His restriction of cervical motion was greater than 50 percent with spasm on multiple examinations.  He also had left knee, ganglion cyst, and neuropsychiatric problems.  He believed the Veteran was totally disabled and a poor rehabilitation candidate.  

In May 2000, Dr. H.C. reviewed recent X-rays studies of the neck, low back, left knee, and left wrist.  He stated the Veteran's "major trouble" was progressive, chronic neck pain.  The Veteran also reported chronic low back pain, headaches, shoulder pain, and left wrist pain from the recent cyst excision.  He stated that the Veteran's major complaints remained the same, but he also had chronic left knee pain and instability.  Clinical examination of the left knee showed minimal atrophy of the left thigh and significant atrophy of the left calf (2 cm).  He had pain of the medial lateral left knee.  There was no ligamentous instability.  He had a slightly positive drawer sign.  He had difficulty stopping, bending, and squatting, which caused pain.  However, he could perform these activities.  Reflexes of the knee and ankles were diminished.  Dr. H.C. concluded that the Veteran continued to have progression of the degenerative disc disease of the low back and neck.  The Veteran also had underlying psychiatric problems.  Consequently, Dr. H.C. reiterated that the Veteran will not be successfully rehabilitated due to his psychiatric and orthopedic disabilities.  

Dr. H.C. also authored a June 2001 letter stating that he had recently provided the Veteran with an annual orthopedic examination.  Recent X-rays of the left knee showed progressive osteoarthritis and instability of the knee.  X-rays of the lumbar spine showed progression of lumbar degenerative disc disease.  He noted that most of the pain is from the neck, spine, and both shoulders.  The Veteran had chronic low back pain affecting both hips.  He continuously had to wear a left knee brace for stabilization and he reportedly experienced constant pain.  Clinical examination showed restricted range of motion of the neck of 50 percent impairment.  The lumbar spine showed restricted motion in all planes of about 10 to 20 percent.  The left knee had complete flexion and extension limited to 20 degrees.  He had 2 cm of calf atrophy and 1 cm of thigh atrophy.  Drawer's sign showed some weakness and medial and lateral instability.  He stated that the effects of the work injury had not ceased.  He assessed progressive degenerative joint disease, primarily of the neck, low back, and left knee.  

In August 2001, the Veteran was afforded a VA genitourinary examination.  He had not been received any recent urological treatment.  He reported performing clean intermittent catheterization once or twice a month.  After interview of the Veteran and review of the record, the VA examiner concluded that the Veteran had urethral stricture disease that required self-catheterization for dilation.  No impairment to employment was reported by the examiner.  

In November 2001, Dr. H.C. provided another letter.  He noted the Veteran's continued musculoskeletal problems and that the Veteran's ganglion cyst had enlarged.  He identified current problems as including the neck, low back, left wrist, and left knee disabilities.  The clinical findings were unchanged from prior clinical examinations.  He confirmed that he believed the Veteran remained disabled.  A similar assessment was given in a February 2002 letter.  

In June 2002, pursuant to his claim for workers' compensation benefits, the Veteran underwent a Department of Labor examination conducted by a private physician, B.D.B., M.D.  At the time, the Veteran reported impairment resulting from neck and low back pain, right shoulder pain, and left hip pain.  He did not report any left knee pain at that time.  Among other findings, the Veteran had an unremarkable gait, and was able to heel and toe walk without difficulty.  No obvious impairment was noted in either lower extremity, as range of motion, strength, reflexes, and sensory response were all within normal limits in both lower extremities.  Dr. B. concluded the Veteran "does not have any obvious impairment."  

As noted above, the Veteran's claim was considered by VA's Director for Compensation and Pension, and June 2014 and September 2016 statements were received.  The Director found, after a review of all available evidence, that the Veteran was not unable to engage in substantially gainful employment due solely to service connected disabilities for the time period at issue.  The Director noted that the Veteran had not been gainfully employed since 1987; however, the Director also found that the preponderance of the evidence was against a finding that the Veteran's unemployment was due solely to his service-connected disabilities.  The Director noted that although the Veteran had applied for Social Security Disability benefits, these had been denied.  While such SSA determinations must be considered by VA, they are not binding on VA.  See Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  

In the September 2016 decision, the Director again found that the Veteran's service-connected disabilities did not present an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization that would have rendered application of the current rating schedular criteria inadequate at any time prior to July 25, 2002.  While the Veteran did experience chronic pain resulting from his service-connected disabilities, chiefly those of the left knee and low back, remained able to walk on his own, and had at least moderate or better range of motion of the back and the knee.  His education and work experience reflect he has the mental and physical capacity to obtain sedentary work.  The Director found no evidence that any kind of sedentary employment was prohibited.  As such, entitlement to a TDIU on an extra-schedular basis for the period of May 6, 1999 to July 25, 2002, was denied by the Director.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a TDIU on any basis for the period prior to July 25, 2002.  Review of Dr. H.C.'s contemporaneous reports indicate that neck, shoulder, and left wrist disabilities, which at the time were non-service connected, were the primary orthopedic disabilities and cause of the Veteran's unemployability.  The Veteran remained able to ambulate on his own without use of an assistance device, and he had no service-connected disabilities of the upper extremities.  To the extent to which records reflect limitations in physical occupations, the examiners have found he would be capable of sedentary employment.  As noted above, the high school education and long history serving as a clerk support that he could find sedentary employment.  As noted above, to the extent to which the Veteran asserts the urethral stricture limits employment, the records do not support such assertion and further suggest the symptoms could also stem from non-service connected conditions.  While other records, such as an May 2000 letter from Dr. H.C and December 1998 letter from Dr. R.R., reflect he will not be successfully rehabilitated and find him totally and permanently disabled, this was based in part upon the Veteran's depression, which was not service connected at the time.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  Between May 6, 1999, and July 26, 2002, the evidence does not show that the service connected disabilities precluded him from securing and following a substantially gainful occupation consistent with his occupational history and education.  As such, a TDIU for this period is not warranted. 








ORDER

A TDIU prior to May 6, 1999, is denied.  

A TDIU between May 6, 1999, and July 25, 2002, is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


